Citation Nr: 0823676	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  A Board decision in December 2003 denied the veteran's 
claim for service connection for a low back disability, which 
is the last final decision of record.

2.  Evidence received since the December 2003 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a low back disorder; the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  

3.  The veteran had some hearing loss in service but a 
hearing loss disability as defined by the applicable 
regulation is not apparent until  many years after service 
and the preponderance of the competent medical evidence is 
against a nexus between a current diagnosis of hearing loss 
and any incident of service, to include exposure to excessive 
exposure.  

CONCLUSIONS OF LAW

1.  A Board decision in December 2003 that denied the 
veteran's appeal for service connection for a low back 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensori-neural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2002 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Subsequent VCAA 
letters, dispatched after the RO's adjudication and Board's 
remand, reiterated what was necessary to substantiate the 
claim.  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claims for service connection.  The 
veteran additionally was notified what evidence was necessary 
to reopen a previously denied and final claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran, to include records held by the Social Security 
Administration (SSA).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA audiology examination in 
September 2005, with addendum in January 2006, for the 
purpose of determining the etiology or approximate onset date 
for bilateral hearing loss.  The examination was thorough in 
nature and the addendum included a nexus opinion.  When 
considered with the other relevant evidence of record, the 
Board finds that the record is adequate to resolve the claim 
for service connection for hearing loss. There is no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4).

As the veteran failed to submit new and material evidence to 
reopen his claim for entitlement to service connection for a 
low back disability, there is no duty to provide an 
examination or medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(C)iii (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-Low Back, New and Material Evidence

The veteran has sought service connection for a low back 
disability on several occasions.  Initially, his claim was 
denied by a February 1983 rating decision, which determined 
that since the veteran failed to report for a VA examination 
scheduled in conjunction with his claim  and there was no 
evidence to show a low back disability linked to service, 
service connection was not warranted.  No appeal was filed, 
and the decision became final within a year of notification.  
38 C.F.R. § 3.104.  Subsequently, the veteran filed a claim 
to reopen which was adjudicated by the Board in December 
2003.  The Board found that new and material evidence had 
been received to reopen the previously denied claim; however, 
it also determined that there was no evidence that showed a 
chronic low back disability during service or a nexus between 
a current low back disability and any incident of service.  
This decision was not appealed to the U.S. Court of Appeals 
for Veterans Claims (Court) and is final.  

Since the Board's last decision, the veteran filed an 
application to reopen his claim for service connection for a 
low back disability.  The December 2003 Board decision 
conceded that the veteran had a current low back disability 
and the medical evidence shows that this continues to be the 
case.  As to the question of whether any evidence has been 
received that relates to an unestablished fact necessary to 
substantiate the underlying claim for service connection (see 
38 C.F.R. § 3.156), such a fact would include evidence 
showing a chronic disability in service or competent evidence 
of a causal link between service and a current diagnosis of a 
low back disability.  

Upon review of the claims file, while there is ample medical 
and X-ray evidence of a current low back disability, there is 
no competent evidence to show a chronic low back disability 
during service or a nexus between a current back disability 
and service.  In making this assessment, the Board is aware 
of the veteran's ability as a lay person to comment on the 
factual circumstances surrounding his claimed in-service 
injury and symptoms since that incident.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  It has not been 
shown, however, that the veteran has the requisite medical 
knowledge to provide an opinion on the diagnosis or etiology 
of his current low back disability.  Id; Espiritu, supra.  
Thus, the veteran's assertions do not constitute competent 
evidence, and instead serve only to reiterate contentions 
forwarded prior to the last finalized denial.  As such, the 
existence of treatment records and of additional lay 
testimony is new, in that it wasn't of record during the last 
decision; however, it is not material, in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does this evidence raise a reasonable possibility 
of substantiating the claim.  As such, the veteran's 
application to reopen his claim for service connection for a 
low back disability must be denied.

Analysis-Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of exposure to loud noises while serving in the 
U.S. Navy.  Specifically, he contends that duties as a 
Boatswain's Mate (BM) required usage of loud equipment, and 
that he was exposed to excessive noise while engaged in 
activities such as chipping paint and rust while assigned to 
a ship.    

The service personnel records do confirm service aboard ship, 
a duty which would inherently require exposure to loud 
noises.  Thus, there is no question as to whether or not the 
veteran was exposed to loud noises; rather, the issue before 
the Board is whether this exposure caused him to incur a 
current hearing loss disability.  Regarding in-service 
findings of hearing loss, the Board notes that the service 
medical records do not contain any treatment or complaint of 
hearing loss and there is no medical evidence of a hearing 
loss disability as defined by 38 C.F.R. § 3.385. An 
audiometric test conducted within a month of service 
separation did note a 30 decibel hearing loss at 6000 Hz in 
the left ear (this specific finding was noted by a VA 
examiner to be evidence of a hearing loss).  The threshold 
for normal hearing is from zero to 20 decibels, higher 
threshold levels indicate some degree of hearing loss and the 
Court has held that VA regulations do not preclude service 
connection for a hearing loss which first met VA's definition 
of disability after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran has a current bilateral hearing loss disability, 
with the most recent observation of the condition being a May 
2008 private audiologist's report.  The condition was noted 
to be asymmetrical and the veteran was recommended for 
amplification therapy following consult with an 
otolaryngologist.  However, this report does not include an 
opinion on the etiology of the veteran's hearing loss.  Prior 
to this, in-service noise exposure was conceded by the RO and 
the veteran was scheduled for a VA audiology opinion to 
address the question of whether there was a causal 
relationship between this in-service noise and a current 
hearing loss disability.  A diagnosis of a bilateral hearing 
loss disability was made following a September 2005 
audiological examination and the Board does not dispute that 
the veteran was exposed to excessive noise while on active 
duty.  As this report did not contain a nexus opinion, an 
addendum, dated in January 2006 was attached to the opinion.  
In this note, the VA audiologist stated that there was a 
hearing loss noted at 6000 Hz. "within a month of service 
separation." As noted above, this finding does not meet VA 
requirements for a hearing loss disability, as the 6000 Hz. 
frequency is not considered when establishing a disability 
under current guidelines.  See 38 C.F.R. § 3.385.  More 
importantly, while the examiner cited relevant medical 
literature and noted that noise exposure could indeed be 
productive of the type of hearing loss experienced by the 
veteran in the right ear, the audiologist concluded that 
since there was no significant hearing loss during active 
duty, any noise exposure significant enough to cause any 
hearing loss would have had to occur after service 
separation.  Thus, the nexus opinion weighs against the claim 
that the veteran has a current hearing loss disability linked 
to service.  There is no competent opinion of record to 
indicate otherwise.

As a diagnosis of sensorineural hearing loss within the 
meaning of the applicable VA regulation (38 C.F.R. § 3.385) 
is not apparent until many years post-service, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not applicable.

While the veteran asserts that he experienced hearing loss 
during and after service, and his spouse has similarly 
relayed the subjective history as reported by the veteran 
(his spouse did not know the veteran at the time of service 
or for many years thereafter), these lay assertions are not 
competent to establish a medical nexus for the purposes of 
establishing a claim for service connection.  The veteran can 
attest to factual matters, such as experiencing noise 
exposure while serving aboard ship.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  He is also 
competent to report what comes to him through his senses, to 
include noticing some degree of hearing loss.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the veteran 
as a lay person has not been shown to be competent to 
diagnose a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  In the Board's judgment, the disability in 
question, which must be diagnosed on the basis of an 
audiological examination, is not the type of disability that 
can be diagnosed by a layman.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  And there is nothing in 
the record to indicate that that the veteran has the medical 
training to determine the etiology of his current hearing 
loss.  Thus, his statements regarding the diagnosis and 
causation of his hearing loss are not competent. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the competent 
medical evidence weighs against the contended causal 
relationship, service connection for hearing loss is not 
warranted.  


Duty to Resolve the Benefit of the Doubt

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a low back disability.  

Entitlement to service connection for bilateral hearing loss 
is denied


____________________________________________
R. F. WILLLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


